ESCROW AGREEMENT



ESCROW AGREEMENT (the “Escrow Agreement”) dated as of March 26, 2010, by and
between Willing Holding, Inc., a Florida corporation (“WHDX”), 11i Solutions,
Inc. a Georgia corporation (“11i”) and Schneider Weinberger & Beilly LLP, a
Florida limited liability partnership (the “Escrow Agent”).


WITNESSETH


WHEREAS, WHDX and 11i are parties to a Purchase Agreement of even date herewith
(the “Purchase Agreement”); and


WHEREAS, the Purchase Agreement provides that 11i will purchase and acquire from
WHDX (the “Share Purchase”) an aggregate of Twenty-Five Million (25,000,000)
shares of WHDX common stock, par value of $0.001 per share (the “WHDX Shares”)
for an aggregate purchase price of Two Hundred Twenty-Five Thousand Dollars
($225,000.00) (the “Price"); and


WHEREAS, THE Purchase Agreement provides that the Price and WHDZ Shares shall be
delivered in three installment over the next ninety (90) days pursuant to the
terms and conditions of this Escrow Agreement, and


WHEREAS, WHDZ and 11i desire to engage the Escrow Agent to hold the Price and
the WHDX Shares following the closing of the Purchase Agreement and to
facilitate delivery thereof to the respective parties pursuant to and upon the
terms and conditions hereinafter set forth; and


WHEREAS, the Escrow Agent has agreed to act as escrow agent, upon the terms and
conditions set forth in this Escrow Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged by each of the parties hereto, the parties hereto
hereby agree as follows:


1.           Appointment of Escrow Agent.  WHDX and 11i hereby appoint Schneider
Weinberger & Beilly LLP as escrow agent upon the terms and conditions set forth
herein, and the Escrow Agent hereby accepts such appointment.


2.           Delivery of Escrow Property.  As provided in the Purchase Agreement
(a) WHDX shall deposit with the Escrow Agent within three (3) business days from
the execution of this Escrow Agreement the WHDX Shares represented by three (3)
stock certificates in the denominations of 8,300,000 shares, 8,300,000 shares
and 8,400,000 shares (the “WHDX’s Escrow Property”) each in the name of 11i
Solutions, Inc., and (b) 11i shall deposit with the Escrow Agent (“11i’s Escrow
Property”) funds which in the aggregate are equal to Two Hundred Twenty-Five
Thousand Dollars ($225,000.00), in installments as follows: $75,000 (“First
Installment”) within five (5) business days from the execution of this Escrow
Agreement; $75,000 (“Second Installment”) within sixty (60) days of the
execution of this Escrow Agreement, or ninety (90) days of the execution of this
Escrow Agreement in the event WHDX delivers to the Escrow Agent prior to the
sixtieth day written notice that the Second Installment payment date has been
extended (“Extended”) to ninety (90) days from the execution of this Escrow
Agreement; and $75,000 within ninety (90) days of the execution of this Escrow
Agreement (“Third Installment”) .  WHDX’s Escrow Property and 11i’s Escrow
Property as deposited with the Escrow Agent are sometimes hereinafter referred
to as the “Escrow Property”.  The Escrow Property shall be maintained on deposit
by the Escrow Agent in accordance with the terms and conditions hereof.  This
Escrow Agreement and the escrow created hereunder shall not become effective
unless and until the Escrow Property has been deposited with the Escrow Agent.
 
 
1

--------------------------------------------------------------------------------

 
 
In the event that the WHDX Escrow Property is not deposited (“Escrow Account”)
by WHDX with the Escrow Agent within three (3) business days following the
execution of this Escrow Agreement or the First Installment of the 11i Escrow
Property in the amount of $75,000 is not deposited in the Escrow Account by 11i
with the Escrow Agent within five (5) business days following the execution of
this Escrow Agreement, the Escrow Agent shall return all Escrow Property it
received to the party it received the Escrow Property from, and this Escrow
Agreement shall be deemed null and void and no further action shall be required
on the part of the Escrow Agent.


The Funds shall be delivered by (a) cashiers or bank check of immediately
available funds payable to “Escrow Account of Schneider Weinberger & Beilly LLP
as Escrow Agent” or (b) wire transfer to the special account of the Escrow Agent
at the following coordinates:


Bank:
Sabadell United Bank
ABA:
067009646
Acct No.:
0225002500
Address:
1801 North Military Trail
 
Boca Raton, FL 33431
To the benefit of:
Schneider Weinberger & Beilly LLP as escrow agent for WHDX and 11i



WHDX and 11i understand that the Escrow Account shall not bear interest and no
investment of the Escrow Property shall be made while held by the Escrow Agent.


3.           Release of Escrow Property.  The Escrow Agent shall disburse the
Escrow Property, as follows:


(a)           In the event the WHDX Escrow Property and the First Installment of
the 11i Escrow Property is deposited with the Escrow Agent within five (5)
business days following the execution of this Escrow Agreement, the Escrow Agent
shall within three (3) business days (i) deliver that part of the WHDX Escrow
Property represented by a certificate in the amount of 8,300,000 shares to 11i,
and (ii) deliver the funds represented by the First Installment of 11i Escrow
Property to the persons, at the location coordinates and in the amounts set
forth on Exhibit A attached hereto, under the column titled “Amount Paid, 1st”.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           In the event the Escrow Agent does not receive the Second
Installment of the 11i Escrow Property within sixty (60) days of the execution
of this Escrow Agreement, or ninety (90) days in the event WHDX Extended the
payment date to ninety (90) days , within three (3) business days from said
sixtieth (60) day, or ninetieth (90) day, as the case may be, (i) the Escrow
Agent shall return the remaining WHDX Escrow Property represented by a
certificate for 8,300,000 shares and 8,400,000 shares to WHDX and this Escrow
Agreement shall be deemed terminated and no further action shall be required on
the part of the Escrow Agent.


(c)           In the event the Escrow Agent receives the Second Installment of
the 11i Escrow Property within sixty (60) days of the execution of this Escrow
Agreement, or ninety (90) days, as the case may be if Extended, , within three
(3) business days from said sixtieth (60) day , or ninetieth (90) day as the
case may be if Extended, the Escrow Agent shall (i) deliver that portion of the
WHDX’s Escrow Property represented by a certificate for 8,300,000 shares to
11i’s, and (ii) deliver the funds represented by the Second Installment of 11i
Escrow Property to the persons, at the location coordinates and in the amounts
set forth on Exhibit A attached hereto, under the column titled “Amount Paid,
2nd”.


(d)           In the event the Escrow Agent does not receive the Third
Installment of the 11i Escrow Property within ninety (90) days of the execution
of this Escrow Agreement, within three (3) business days from said ninetieth
(90) day (i) the Escrow Agent shall return the remaining WHDX Escrow Property
represented by a certificate for 8,400,000 shares to WHDX and this Escrow
Agreement shall be deemed terminated and no further action shall be required on
the part of the Escrow Agent.


(e)           In the event the Escrow Agent receives the Third Installment of
the 11i Escrow Property within ninety (90) days of the execution of this Escrow
Agreement, within three (3) business days from said ninetieth (90) day, the
Escrow Agent shall (i) deliver that portion of the WHDX’s Escrow Property
represented by a certificate for 8,400,000 shares to 11i’s, and (ii) deliver the
funds represented by the Third Installment of 11i Escrow Property to the
persons, at the location coordinates and in the amounts set forth on Exhibit A
attached hereto, under the column titled “Amount Paid, 3rd”.  Upon disbursement
of the Third Installment as described herein, this Escrow Agreement shall be
deemed terminated and no further action shall be required on the part of the
Escrow Agent.


(f)           Upon disbursement of the Escrow Property as set forth in this
Section 3, the obligations of the Escrow Agent under this Escrow Agreement shall
terminate.


4.           Disbursement Into Court.  At any time, the Escrow Agent, in its
sole discretion, may commence an action in the nature of interpleader in any
court it deems appropriate, to determine ownership or disposition of the Escrow
Property or it may deposit the Escrow Property with the clerk of any appropriate
court or it may retain the Escrow Property pending receipt of a final,
non-appealable order of a court having jurisdiction over all of the parties
hereto directing to whom and under what circumstances the Escrow Property are to
be disbursed and delivered.  During the pendency of any such action, the Escrow
Agent may suspend the performance of any of its obligations under this Escrow
Agreement until such dispute or uncertainty shall be resolved to the sole
satisfaction of Escrow Agent or until a successor Escrow Agent shall have been
appointed (as the case may be).  The Escrow Agent shall have no liability to
WHDX, 11i or any other person with respect to any such suspension of performance
or disbursement into court, specifically including any liability or claimed
liability that may arise, or be alleged to have arisen, out of or as a result of
any delay in the disbursement of funds held in the Escrow Account or any delay
in or with respect to any other action required or requested of Escrow Agent.
 
 
3

--------------------------------------------------------------------------------

 
 
5.          Limitation of Responsibility and Liability and Duties of the Escrow
Agent.  The acceptance by the Escrow Agent of its duties as such under this
Escrow Agreement is subject to the following terms and conditions, which all
parties to this Escrow Agreement hereby agree shall govern and control with
respect to the rights, duties, liabilities and immunities of the Escrow Agent:


(a)           The Escrow Agent shall not be liable for any error in judgment or
mistake of law or fact, or for any action taken or omitted to be taken by it, or
any action suffered by it to be taken or omitted by it, in good faith and in the
exercise of its own best judgment.  The Escrow Agent shall not be liable for any
delay in delivering Escrow Property as required hereby, absent its own
negligence or willful misconduct.


(b)           The Escrow Agent may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Escrow Agent other than itself), statement,
instrument, report or other paper or document (not only as to its due execution
and validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is believed by the
Escrow Agent to be genuine and to be signed or presented by the proper person or
persons.


(c)           The Escrow Agent shall not be bound by any notice or demand, or
any waiver, modification, termination or rescission of this Escrow Agreement
unless evidenced by a writing delivered to the Escrow Agent signed by WHDX and
11i and, if the duties or rights of the Escrow Agent are affected by any such
modification of or waiver under this Escrow Agreement, unless the Escrow Agent
shall have given its prior written consent thereto.


(d)           The Escrow Agent acts hereunder as a depositary only, and shall
not be responsible for the sufficiency or accuracy, the form of, or the
execution, validity, value or genuineness of any document or property received,
held or delivered by it hereunder, or of any signature or endorsement thereon,
or for any lack of endorsement thereon, or for any description therein, nor
shall the Escrow Agent be responsible or liable in any respect on account of the
identity, authority or rights of the persons executing or delivering or
purporting to execute or deliver any document or property paid or delivered by
the Escrow Agent pursuant to the provisions hereof.


(e)           The Escrow Agent shall have the right to assume, in the absence of
written notice to the contrary from WHDX and 11i that a fact or an event by
reason of which an action would or might be taken by the Escrow Agent does not
exist or has not occurred, without incurring liability for any action taken or
omitted, in good faith and in the exercise of its own best judgment, in reliance
upon such assumption.
 
 
4

--------------------------------------------------------------------------------

 
 
(f)           The Escrow Agent shall be indemnified and held harmless by WHDX
and 11i upon demand by the Escrow Agent, from and against any claims, demands,
losses, damages, liabilities, costs and expenses, including counsel fees and
disbursements, (collectively, “Damages”) suffered by the Escrow Agent in
connection with any action, suit or other proceeding involving any claim, or in
connection with any claim or demand, which in any way directly or indirectly
arises out of or relates to this Escrow Agreement, the services of the Escrow
Agent hereunder, the monies or other property held by it hereunder or any such
Damages, unless such claim arises from an improper disbursement pursuant to
Section 3 (c) of this Escrow Agreement.   Promptly after the receipt by the
Escrow Agent of notice of any demand or claim or the commencement of any action,
suit or proceeding, the Escrow Agent shall, if a claim in respect thereof shall
be made against the other parties hereto, notify such parties thereof in
writing; but the failure by the Escrow Agent to give such notice shall not
relieve any party from any liability which such party may have to the Escrow
Agent hereunder, except to the extent of actual prejudice demonstrated by such
party.  The obligations of WHDX and 11i under this Section 5(f) shall survive
any termination of this Escrow Agreement and the resignation or removal of the
Escrow Agent.


(g)           From time to time on and after the date hereof, the parties shall
deliver or cause to be delivered to the Escrow Agent such further documents and
instruments and shall do or cause to be done such further acts as the Escrow
Agent shall reasonably request (it being understood that the Escrow Agent shall
have no obligation to make such request) to carry out more effectively the
provisions and purposes of this Escrow Agreement, to evidence compliance
herewith or to assure itself that it is protected in acting hereunder.


(h)           The Escrow Agent may resign at any time and be discharged from its
duties as Escrow Agent hereunder by its giving the other parties hereto prior
written notice of at least seven (7) business days.  As soon as practicable
after its resignation, the Escrow Agent shall turn over to a successor escrow
agent appointed by the other parties hereto, jointly, all of the Escrow Property
held hereunder upon presentation of the document appointing the new escrow agent
and its acceptance thereof.  If no new escrow agent is so appointed within the
20 day period following the giving of such notice of resignation, the Escrow
Agent may deposit the Escrow Property with any court it deems appropriate.


(i)           The Escrow Agent may consult with, and obtain advice from, legal
counsel in the event of any dispute or question as to the construction of any of
the provisions hereof or its duties hereunder, and it shall incur no liability
and shall be fully protected in acting in good faith in accordance with the
opinion and instructions of such counsel, other than itself.


(j)           The Escrow Agent is authorized, in its sole discretion, to comply
with orders issued or process entered by any court with respect to the Escrow
Property, without determination by the Escrow Agent of such court’s jurisdiction
in the matter.  If any portion of the Escrow Property is at any time attached,
garnished or levied upon under any court order, or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court affecting such property or any part thereof,
then and in any such event, the Escrow Agent is authorized, in its sole
discretion, to rely upon and comply with any such order, writ, judgment or
decree which it is advised by legal counsel selected by it (other than itself)
is binding upon it without the need for appeal or other action; and if the
Escrow Agent complies with any such order, writ, judgment or decree, it shall
not be liable to any of the parties hereto or to any other person or entity by
reason of such compliance even though such order, writ, judgment or decree may
be subsequently reversed, modified, annulled, set aside or vacated.
 
 
5

--------------------------------------------------------------------------------

 
 
(k)           The parties acknowledge that the Escrow Agent has provided limited
legal representation to WHDX in the transactions contemplated by the Purchase
Agreement consisting of the review of the Purchase Agreement on behalf of
WHDX  and has prepared this Escrow Agreement, and may act as counsel to WHDX
during and following the term of this Escrow Agreement.  All parties to this
Escrow Agreement waive any conflicts that exist or may arise by reason of such
representation; provided, however, that the Escrow Agent shall ensure that the
Escrow Account is under the sole control of the Escrow Agent.


6.           Fees of Escrow Agent.  The fees of the Escrow Agent shall be paid
by WHDX on the Closing of the Purchase Agreement out of funds of the First
Installment, as set forth on Exhibit A attached hereto. However, the fees
incurred by 11i in connection with the preparation of this Escrow Agreement in
the amount of Seven Hundred Fifty Dollars ($750.00) shall be born by WHDX and
will be payable to Brinen & Associates, LLC on behalf of 11i. In the event that
the conditions of this Escrow Agreement are not promptly fulfilled, or if the
Escrow Agent renders any service not provided for in this Escrow Agreement, or
if the parties request a substantial modification of its terms, or if any
controversy arises, or if the Escrow Agent is made a party to, or intervenes in,
any litigation pertaining to this escrow or its subject matter, the Escrow Agent
shall be reasonably compensated for such extraordinary services and reimbursed
for all costs, attorney’s fees, including costs of counsel, and expenses
occasioned by such default, delay, controversy or litigation and the Escrow
Agent shall have the right to retain all documents and/or other things of value
at any time held by the Escrow Agent in this escrow until such compensation,
fees, costs, and expenses are paid.  WHDX promises to pay these sums upon
demand. WHDX is responsible for payment of all of the Escrow Agent’s usual
charges. The Escrow Agent shall have a first lien on the Escrow Property and
papers held under this Escrow Agreement for such compensation and expenses.  The
obligations under this Section 6 shall survive any termination of this Escrow
Agreement and the resignation or removal of Escrow Agent.


7.           Governing Law; Jurisdiction, Venue.  This Escrow Agreement shall be
governed by and construed and enforced in accordance with the law (other than
the law governing conflict of law questions) of the State of Florida.  Except as
otherwise set forth herein, any suit, action or proceeding arising out of or
relating to this Escrow Agreement shall be brought in State Circuit Court or
Federal District Court located in Palm Beach County, Florida, and the parties
hereby (a) submit to the exclusive jurisdiction of such courts, (b) waive any
objection to the laying of venue in such courts, and (c) agree that service of
process in any such suit, action or proceeding, in addition to any other method
permitted by applicable law, may be effected by certified mail, return receipt
requested, to a party at its address set forth in Section 8 hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
8.           Notices.  All notices and communications shall be deemed to have
been duly given at the time: (a) delivered by hand, if personally delivered; (b)
when received, if deposited in the mail, postage prepaid, addressed as provided
below; (c) when transmission is verified, if telecopied; and (d) on the next
business day, if timely delivered to a courier service guaranteeing overnight
delivery; provided that the Escrow Agent shall have no obligation hereunder
unless notice is actually received by it;



If to WHDX:
Willing Holding, Inc.
 
21218 St. Andrews Blvd.  #131
 
Boca Raton, FL 33433
 
Phone: (561) 705-4386
 
Fax: (561) 488-2569
 
Attention: Thomas L. DiStefano III
   
If to 11i:
11i Solutions, Inc.
 
1690 Roberts Blvd
 
Suite 117
 
Kennesaw, GA 30144
 
Office Phone:  (561) 972-2118
 
Office Fax:  (561) 491-6537
 
Attention: Domingo Silvas
 
Office Fax:  (561) 491-6537
   
With Copy to:
Brinen & Associates, LLC
 
7 Dey Street, Suite 1503
 
New York, New York 10007
 
Phone: (212) 330-8151
 
Fax: (212) 202-5330
 
Attention: Joshua D. Brinen
   
If to the Escrow Agent:
Roxanne K. Beilly, Esq.
 
Schneider Weinberger & Beilly LLP
 
2200 Corporate Blvd., SW
 
Suite 210
 
Boca Raton, Florida 33431
 
Fax: (561) 362-9612



Any party may change its address by providing written notice of such change to
the other parties hereto.  All notices and communications provided by WHDX
and/or 11i to the Escrow Agent shall be signed by duly authorized persons of
each.


9.           Termination of Escrow Agreement.  The Escrow Agent’s
responsibilities hereunder shall terminate upon the earliest to occur of (a) the
termination or rescission of this Escrow Agreement by mutual consent of WHDX,11i
and the Escrow Agent, (b) the disbursement of the Escrow Property, including
into court under Section 4 hereof, and (c) the resignation of the Escrow Agent
under Section 5(h) hereof.
 
 
7

--------------------------------------------------------------------------------

 
 
10.           Entire Escrow Agreement.  This Escrow Agreement (and the exhibits
attached hereto) contains the entire understanding by and among the parties
hereto with respect to the subject matter hereof; there are no promises,
agreements, understandings, representations or warranties, other than as herein
set forth.  No change or modification of this Escrow Agreement shall be valid or
effective unless the same is in writing and is signed by all of the parties
hereto.


11.           Counterparts.  This Escrow Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same agreement.


12.           Attorney Advice. WHDX and 11i each represent and warrant that they
have had adequate and ample opportunity to review this Escrow Agreement with the
advisors of their choice, including legal counsel, that they have read and
understand the Escrow Agreement, and that they have signed all documents freely,
knowingly and voluntarily.


IN WITNESS WHEREOF, the parties hereto have caused their respective hands to be
set hereto with the intention of being bound effective in all respects as of the
date and year first hereinabove written.



 
Willing Holding, Inc.
       
By:
     
Thomas L. DiStefano, III, President
       
11i Solutions, Inc.
       
By:
 
   
Domingo Silvas, President
       
SCHNEIDER WEINBERGER & BEILLY LLP
       
By:
     
Roxanne K. Beilly, Member

 
 
8

--------------------------------------------------------------------------------

 
 
Exhibit A



 
9

--------------------------------------------------------------------------------

 
 